PER CURIAM.
The appellant was found guilty of robbery after a trial before the court without jury. At the trial he was represented by privately employed counsel. The judgment was appealed and affirmed by this court. Roberts v. State, Fla.App.1969, 226 So.2d 7. A petition for certiorari was filed in the Supreme Court of Florida and denied. Thereafter appellant filed, pursuant to Rule 1.850 CrPR, 33 F.S.A., a petition to vacate the judgment and sentence. The petition was denied by the trial court after a full evidentiary hearing. This appeal is from that order.
The point presented on appeal is all encompassing :
“The court erred in failing to grant the appellant’s motion to vacate based on *192each of the points of law presented which showed violations of the appellant’s rights to due process of law under the Federal and Florida State Constitutions.”
Faced with so broad an attack, we have examined the record in the light of the contentions made before the trial court and find that the contentions made upon the motion have already been passed upon by this court on the first appeal. The order appealed is therefore affirmed. Roberts v. State, Fla.App. 1969, 226 So.2d 7.
Affirmed.